Order entered November 4, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00519-CV

                   IN THE INTEREST OF S.V. AND S.V., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-11968

                                          ORDER
       To the extent appellant seeks reconsideration of our October 25, 2016 order deferring to

the submissions panel whether the lost exhibits are necessary to the appeal’s resolution, we

DENY appellant’s “motion to reconsider order on new trial based on rule 34.6(f) findings.”

       Appellant’s brief on the merits remains due November 28, 2016.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE